Detailed Action
1.	The present application is being examined under the pre-AIA  first to invent provisions.  
2.	This application is a continuation of S.N. 15/386103, now US Patent 10,924,506, which is a continuation of S.N. 12/627764, now US Patent 9,529,689, filed 11/30/2009.

3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-15, and 18-19, of U.S. Patent No. 10,924,506. Although the claims at issue are not identical, they are not patentably distinct from each other because please see the correspondence as follows:
Regarding claim 1, ‘506 recites: a method comprising: receiving, by a processor, a request to subscribe to a monitoring service with respect to computing resources in a cloud computing system comprising a plurality of virtual machines associated with the computing resources (claim 1 lines 1-7); monitoring, using the access information, resource usage by a plurality of applications running on the plurality of virtual machines (claim 1 lines 8, 11-14); receiving, in view of the monitoring, resource usage data reflecting types and duration of usage of the computing resources (claim 1 lines 15-17); identifying, in view of the resource usage data, a virus-infected application among the plurality of applications running on a virtual machine of the plurality of virtual machines (claim 1 lines 18-20); terminating, by the processor, the virus-infected application (claim 1 lines 23-24); and generating a report comprising resource usage information for the virtual machine, wherein the report indicates the difference in resource usage due to termination of the virus-infected application (claim 1 lines 25-30).

Regarding claim 2, ‘506 recites generating a resource aggregation table identifying plurality of servers employed for providing the computing resources (claim 2 lines 2-4).

Regarding claim 3, ‘506 recites instantiating the computing resources in view of the resource aggregation table (claim 3 lines 2-3).

Regarding claim 4, ‘506 recites instantiating, within a cloud of the cloud computing system, a computing resource associated with the plurality of virtual machines (claim 4 lines 2-4).

Regarding claim 5, ‘506 recites delivering a software upgrade to the plurality of virtual machines (claim 5 lines 2-3).



Regarding claim 6, ‘506 recites monitoring the plurality of virtual machines comprises establishing a connection with the cloud computing system in view of access information specified by the request (claim 7 lines 1-4).

Regarding claim 7, ‘506 recites the cloud computing system include at least one of: a subscription-based cloud or a user-controlled cloud (claim 15 lines 1-3).

Regarding claim 8, ‘506 recites the computing resources are associated with at least one of: a first sub-cloud of the cloud computing system or a second sub-cloud of the cloud computing system (claim 16 lines 1-4). 

Regarding claim 9, ‘506 recites a system, comprising: a hardware memory; a processor, operatively coupled to the memory (claim 8 lines 1-3), to: receive a request to subscribe to a monitoring service with respect to computing resources in a cloud computing system comprising a plurality of virtual machines associated with the computing resources (claim 8 lines 4-9); monitor, using the access information, resource usage by a plurality of applications running on the plurality of virtual machines (claim 8 lines 10-12, 15-16); receive, in view of the monitoring, resource usage data reflecting types and duration of usage of the computing resources (claim 8 lines 17-19); identify, in view of the resource usage data, a virus-infected application among the plurality of applications running on a virtual machine of the plurality of virtual machines (claim 8 lines 20-22); terminate, by the processor, the virus-infected application (claim 8 lines 23-25); and generate a report comprising resource usage information for the virtual machine, wherein the report indicates the difference in resource usage due to termination of the virus-infected application (claim 8 lines 27-32).

Regarding claim 10, ‘506 recites the processor is further to: generate a resource aggregation table identifying a plurality of servers employed to provide the computing resources (claim 9 lines 1-5).

Regarding claim 11, ‘506 recites the processor is further to: instantiate the computing resources in view of the resource aggregation table (claim 10 lines 1-4).
Regarding claim 12, ‘506 recites the processor is further to: instantiate, within a cloud of the cloud computing system, a computing resource associated with the plurality of virtual machines (claim 11 lines 1-5).

Regarding claim 13, ‘506 recites the processor is further to: deliver a software upgrade to the plurality of virtual machines (claim 12 lines 1-4).

Regarding claim 14, ‘506 recites monitoring the plurality of virtual machines comprises establishing a connection with the cloud computing system in view of access information specified by the request (claim 7 lines 1-4).

Regarding claim 15, ‘506 recites the cloud computing system include at least one of: a subscription-based cloud or a user-controlled cloud (claim 17 lines 1-3).
Regarding claim 16, ‘506 recites a non-transitory computer-readable storage medium storing executable instructions that, when executed by a processor, cause the processor (claim 13 lines 1-3) to: receive a request to subscribe to a monitoring service with respect to computing resources in a cloud computing system comprising a plurality of virtual machines associated with the computing resources (claim 13 lines 4-9); monitor, using the access information, resource usage by a plurality of applications running on the plurality of virtual machines (claim 13 lines 10-12); receive, in view of the monitoring, resource usage data reflecting types and duration of usage of the computing resources (claim 13 lines 15-17); identify, in view of the resource usage data, a virus-infected application among the plurality of applications running on a virtual machine of the plurality of virtual machines (claim 13 lines 18-20); terminate, by the processor, the virus-infected application (claim 13 lines 21-22); and generate a report comprising resource usage information for the virtual machine, wherein the report indicates the difference in resource usage due to termination of the virus-infected application (claim 13 lines 23-28).

Regarding claim 17, ‘506 recites the processor is further to generate a resource aggregation table identifying a plurality of servers employed to provide the computing resources (claim 9 lines 1-4)

Regarding claim 18, ‘506 recites the processor is further to instantiate the computing resources in view of the resource aggregation table (claim 10 lines 1-4).

Regarding claim 19, ‘506 recites the processor is further to instantiate, within a cloud of the cloud computing system, a computing resource associated with the plurality of virtual machines (claim 14 lines 3-5).

Regarding claim 20, ‘506 recites the cloud computing system include at least one of a subscription-based cloud or a user-controlled cloud (claim 19 lines 2-4).

5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stienhans et al (2010/0042720) and Nickolov et al (2009/0276771) and Zheng et al (2009/0158432) and Todorovic (US 9,177,145). 

Regarding claim 1, Stienhans shows a method comprising: receiving, by a processor, a request to subscribe to a monitoring service with respect to computing resources (abstract, Figures 2, 4, para 5, 16, 18, 21, 34 – note the monitoring and listing of resources), the request specifying access information for a cloud computing system comprising a plurality of virtual machines associated with the computing resources (Figures 3, 4, para, 31, 33-34 – note the requests to access the virtual machines and cloud computing system); monitoring, using the access information, the plurality of virtual machines (para 16, 27, 31, 33-34 – note the virtual machines then are monitored); receiving, in view of the monitoring, resource usage data reflecting types and duration of usage of the computing resources (Figures 3, 4, para 16, 21, 31-34 – see the listings for example).  Stienhans does not go into the exact details that the access information is associated with a user account and generating, in view of the usage data, a report reflecting usage of the computing resources, but does mention efficiently managing user requests in a cloud computing system and providing usage information to the user.  Furthermore, Nickolov shows the access information is associated with a user account (para 367-370, 1373, 1445-1456 – note the user account) and generating, in view of the usage data, a report reflecting usage of the computing resources, to efficiently managing user requests in a cloud computing system and providing usage information to the user (para 397-401, 1507-1509 - note the report that shows usage).  It would have been obvious to a person with ordinary skill in the art to have this in Stienhans, because it would help to efficiently manage user requests in a cloud computing system and provide usage information to the user.  Neither Stienhans nor Nickolov show identifying, in view of the monitoring, a virus-infected application running on a virtual machine of the plurality of virtual machines, and terminating, by the processor, the virus-infected application, but both show efficiently monitoring and maintaining a system of virtual machines (and Stienhans for example shows in para 32 terminating a particular virtual machine or software as part of this).  Furthermore, Zheng shows identifying, in view of the monitoring, a virus-infected application running on a virtual machine of the plurality of virtual machines, and terminating, by the processor, the virus-infected application, to efficiently monitor and maintain a system of virtual machines (Figure 7, para 34, 38 – note the application infected with a virus is identified and terminated).  It would have been obvious to a person with ordinary skill in the art to have this in Stienhans, especially as modified by Nickolov, because it would help to efficiently monitor and maintain a system of virtual machines.  Neither Stienhans nor Nickolov nor Zheng show specifically that the report indicates the difference in resource usage due to termination of the virus infected application, but Zheng does show identifying the virus infected application based on the monitoring, as explained above.  Furthermore, Todorovic shows indicating the difference in resource usage due to termination of a virus infected application or file (column 26 lines 16-60, column 27 lines 35-55, column 29 lines 45 – column 30 line 35 – note how after a malware/virus infected file is removed, the scan and monitoring is repeated to update reporting of the usage of the various resources such as memory).  It would have been obvious to a person with ordinary skill in the art to have this in Stienhans, especially as modified by Nickolov and Zheng, because it would help to efficiently monitor and maintain a system of virtual machines.

6.	Regarding claim 2, Nickolov shows generating a resource aggregation table identifying a plurality of servers employed for providing the computing resources (para 1056, 1219, 1506, 1724 for example shows identifying the servers utilized for providing the computing resources).  It would have been obvious to a person with ordinary skill in the art to have this in Stienhans, especially as modified by Zheng and Todorovic, because it would help to efficiently monitor and maintain a system of virtual machines. 

7.	Regarding claim 3, Nickolov shows instantiating the computing resources in view of the resource aggregation table (para 1724, 1807, 1815-1826 – the computing resources are then utilized accordingly).  It would have been obvious to a person with ordinary skill in the art to have this in Stienhans, especially as modified by Zheng and Todorovic, because it would help to efficiently monitor and maintain a system of virtual machines. 

8.	Regarding claim 4, Stienhans shows instantiating, within a cloud of the cloud computing system, a computing resource associated with a plurality of virtual machines (Figure 4, para 26, 31 – the computing resource is utilized to host the virtual machines).

9.	Regarding claim 5, further comprising delivering a software upgrade to the plurality of virtual machines (See Nickolov para 1529 shows the upgrade).  It would have been obvious to a person with ordinary skill in the art to have this in Stienhans, especially as modified by Zheng and Todorovic, because it would help to efficiently monitor and maintain a system of virtual machines. 

10.	Regarding claim 6, monitoring the plurality of virtual machines comprises establishing a connection with the cloud computing system in view of access information (again see Stienhans para 21, 23, 34, 36, 39 which shows monitoring the virtual machines via their connection with the cloud computing system and using the login information).

11.	Regarding claim 7, please note the alternative recitation.  Stienhans shows the user controlled cloud in the cloud computing system (para 5, 16 show the user controlled cloud.  Also note the user account and access to monitor the cloud in Nickolov para 367-370, 1373, 1445-1456.  It would have been obvious to a person with ordinary skill in the art to have this in Stienhans, especially as modified by Zheng and Todorovic, because it would help to efficiently monitor and maintain a system of virtual machines.  Stienhans then uses the access information to access and monitor the resources such as in para 21, 23, 34, 36, 39).  

12.    Regarding claim 8, please note the alternative recitation. Stienhans shows the computing resources are associated with at least a first sub-cloud of the cloud computing system (para 18, Figure 2 – note the resources associated with the sub-cloud structure).

13.	Claims 9-15 show the same features as claims 1-7 respectively, and are rejected for the same reasons.

14.	Claims 16-20 show the same features as claims 1-4 and 7 respectively, and are rejected for the same reasons.

15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a) Witten et al (US 8,108,931) shows identifying, in view of resource usage data, a virus infected application running on a virtual machine, and terminating it.
b) Demopoulos et al (US 2010/0257598) monitors network resources and removes viruses.

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072.  The examiner can normally be reached on Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN P SAX/Primary Examiner, Art Unit 2174